Title: From George Washington to Benjamin Franklin, 1 December 1783
From: Washington, George
To: Franklin, Benjamin,Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            Gentn
                            New York 1st Decr 1783
                        
                        Mr Platt who will have the honor of presenting you this letter, & his Lady are going to England,
                            & probably to France: Should the latter happen, I would beg leave to recommend them to your kind notice &
                            civilities, as respectable citizens of this place. I am, &ca
                        
                            G: W——n
                        
                    